Citation Nr: 1213057	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than July 1, 2008 for the inclusion of J.P.D. as the Veteran's spouse. 

2. Whether an overpayment of VA compensation benefits in the amount of $4,499.00, for a dependent, was properly created.

3. Entitlement to a waiver of recovery of an overpayment of additional compensation benefits for a dependent in the amount of $4,499.00. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and her father


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1997 to November 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions dated in June 2008 and July 2008, by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 2011, the Board remanded this matter for further development, to include attempting to obtain and associate with the claims file any information regarding the Veteran's divorce from S.L.H. and marriage to J.D.P. received by VA.  The record reflects that the RO made such attempts, including to the Oklahoma City VAMC, thus, the Board concludes that there was substantial compliance with the remand directives of January 2011.  Stegall v. West, 11 Vet. App. 268 (1998).  In October 2011, the Veteran testified at a personal hearing at the RO.  

The issue of entitlement to a waiver of recovery of an overpayment of additional compensation for a dependent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1. By April 2005 rating decision, the RO granted entitlement to a total rating based on individual unemployability due to service-connected disability, effective from June 28, 2004.  In a letter dated in April 2005, the RO advised the Veteran of the rating decision and that additional benefits had been included in her compensation, for her spouse, and that she must tell VA right away if there was any change in the status of her dependents.  

2. The Veteran obtained a divorce from S.L.H. on November [redacted], 2005; on December [redacted], 2005, she married J.P.D. 

3. The Veteran did not inform VA of her divorce or her remarriage until June 2008 - when she responded to the RO's request to verify her continued entitlement to additional benefits for a dependent spouse, by submitting a VA Form 21-686(c).

4. For the period from November 2005 to July 2008, the Veteran received dependency benefits to which she was not entitled, because she had not advised VA of her divorce from S.L.H. and/or her remarriage to J.P.D.

5. To the extent an overpayment of dependency benefits was established in the amount of $4,499.00, because the Veteran had not timely advised VA of her divorce and/or of remarriage, the overpayment debt was properly created. 

6. The Veteran was at fault in the creation of an overpayment, due to her failure to timely and properly report her divorce in November 2005 and her remarriage in December 2005. 




CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 1, 2008, for the inclusion of 
J. D. as the Veteran's dependent spouse, have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.57, 3.401 (2011). 

2. An overpayment of compensation benefits to the Veteran, for a dependent spouse, in the amount of $4,499.00, was properly created.  38 U.S.C.A. §§ 1115, 5112(b)(9), 5302 (West 2002); 38 C.F.R. §§ 1.911(c), 1.962, 3.401(b), 3.501(d)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The Board notes that the provisions of law and regulations which set forth notice and assistance requirements on the part of VA, in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Moreover, with regard to the earlier effective date claim, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

II. Factual Background

In a Declaration of Status of Dependents (VA Form 21-686c), received in March 1999, the Veteran reported she had married S.L.H. in January 1998.  Thereafter, she submitted a marriage certificate verifying her marriage to S.L.H. in January 1998.

In a letter dated in May 1999, the RO notified the Veteran of her amended disability compensation award, and that she was being paid additional benefits for her spouse  and children.  She was advised she must tell VA immediately if there was any change in the number or status of her dependents, and that failure to tell VA immediately of a dependency change would result in an overpayment which must be repaid. 

In letters dated in March 2000 and in April 2002, the RO notified the Veteran of decisions made regarding increases in her disability compensation.  In each letter, she was notified that she was being paid as a Veteran with three dependents - her spouse, S., and her children, M. and M.  She was also notified that she should let VA know right away if there was any change in the status of her dependents.

By April 2005 rating decision, the RO granted entitlement to a total rating based on individual unemployability, due to service-connected disability, effective from June 28, 2004.  In a letter dated in April 2005, the RO advised the Veteran of the rating decision and that additional benefits had been included in her compensation for her spouse.  She was notified that she must tell VA right away if there were any change in the status of her dependents.  

On November 14, 2005, the Veteran submitted (apparently online) an Application for Compensation and/or Pension (VA Form 21-526), in which she reported she was married to S.L.H. since January 1998.

In a letter dated in May 2008, the RO advised the Veteran that they had recently sent her a VA Form 21-0538 (Status of Dependents Questionnaire) which had not been received back.  The Veteran was advised that she was presently receiving additional benefits for S., M., and M.  The RO proposed, because she failed to return the requested form, that her benefits be reduced to the rate payable to a single veteran, effective December 1, 2005, the last date they could verify the status of her dependents.  She was provided a VA Form 21-686c (Declaration of Status of Dependents) to complete and return.

Received from the Veteran in June 2008 was a VA Form 21-0538 (Status of Dependents Questionnaire) in which she indicated that she was married.  She wrote that there were "no changes" and that all information was the same as last.  She also indicated that she was "still married to [J.P.D.]" and still had the same number of children as reported. 

In a letter dated in June 2008, the RO advised the Veteran that she need to fully complete the enclosed VA Form 21-686c and return it to the RO. 

A report of contact revealed that on June 23, 2008, the RO contacted the Veteran by phone and she advised that she and S.L.H. had divorced in November 2005 and she gave permission to have S.L.H. taken off her award.  

Thereafter, in a letter dated in June 2008, the RO advised the Veteran that they were still working on her application for dependency.  The RO noted that the Veteran had reported she was married to J., and that she needed to complete the enclosed VA Form 21-686c (Declaration of Status of Dependents) to provide a marital history for her and her spouse.  

In a subsequent letter, dated June 26, 2008, the RO advised the Veteran that S.L.H. had been removed from her compensation award, effective December 1, 2005, and that she was being paid as a veteran with two dependents.  The RO also advised that this adjustment resulted in an overpayment of benefits which had been paid to her, and she would be notified shortly of the exact amount of the overpayment and given information about repayment.  

Received in June 2008, from the Veteran, was VA Form 21-686c (Declaration of Status of Dependents), in which she indicated she had divorced S.L.H. in November 2005, and had married J.P.D. in December 2005.

In a letter dated in July 2008, the VA Debt Management Center in St. Paul advised the Veteran that she was paid $4,499.00 more than she was entitled to receive, and that since she was currently receiving VA benefits, VA planned to withhold those benefits until the amount she was overpaid was recouped.  The withholding was scheduled to begin in October 2008.  

In a letter dated in July 2008, the RO advised the Veteran that a decision had been made on her claim for dependency received in June 2008.  She was advised that as of  July 1, 2008 there was a change in spouse status, that she was being paid as a Veteran with three dependents, and that her payment included an additional amount for her spouse and her children.

In July 2008, the Veteran submitted a waiver request, indicating that she divorced S.L.H. on November [redacted], 2005, and then married J.P.D. on December [redacted], 2005, which was only a gap of nineteen days between spouses.  She contended that when she returned home to Oklahoma, from New Mexico, on or about December 21, 2005, she went immediately to the VA hospital in Oklahoma City and disclosed the divorce/marriage information to a clerk who was supposed to have made the changes in the records.  She claimed she went to that office before Christmas so as to avoid the possibility that they, as a government office, might close for the holidays.  She also submitted a decree of divorce showing that she obtained a divorce from S.L.H. on November [redacted], 2005, and a marriage certificate showing that she married J.P.D. on December [redacted], 2005.

By decision dated in November 2008, the Committee on Waivers and Compromises (COWC), denied the Veteran's claim for a waiver of her indebtedness of $4,499.00.  

In a letter dated in November 2008, the St. Paul RO advised the Veteran that her request for a waiver of her indebtedness of $4, 499.00 had been denied, because the COWC had found no evidence of fraud, misrepresentation, or bad faith.  It was also noted that the COWC had considered all the elements applicable to this case that assisted in defining "equity and good conscience".  

In her notice of disagreement, received in November 2008, the Veteran maintains that immediately upon her remarriage, in December 2005, she went to the VA hospital in Oklahoma City and notified VA of the changes in her dependency.  She claims she gave the clerk at "Module A" copies of her divorce decree and marriage certificate, and asked if that was all VA needed.  She claims that the clerk assured her there was nothing else she had to do.  She maintains that she made a good faith effort to comply with the notification and disclosure rules by taking her documents to the VA hospital three years after her divorce from her spouse of records.  

In January 2011, the Board remanded this matter to attempt to obtain any information received by VA -- regarding the Veteran's divorce from S.L.H. and marriage to J.D.P. 

The record reflects that the RO obtained a patient inquiry report for the Veteran from the Oklahoma City VAMC in January 2011, and that such document listed the Veteran's former spouse, S.L.H. as her emergency contact and as her husband.  

In January 2011, the RO sent a letter to the Oklahoma City VAMC, advising that the Veteran contended she gave a clerk at the Oklahoma City VAMC a copy of her divorce/marriage information before Christmas in 2005.  The RO indicated that this matter had been remanded by the Board for "proof of these documents, which shows a received date".  Specifically, the RO requested proof of the Veteran's marriage certificate and her divorce decree.  

In May 2011, the Oklahoma City VAMC responded that they had "no records which are responsive to your request".  

In October 2011, the Veteran testified she made good faith efforts to notify VA of her divorce and remarriage, claiming she went to the Oklahoma City VAMC and reported she divorced in November 2005 and remarried in December 2005.  

III. Analysis

An award of additional compensation for dependents, based on the establishment of a rating in the percentage specified by law for that purpose, shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109. 

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  During the period relevant to this issue, the Veteran was in receipt of a TDIU rating, effective from June 2004. 

The Veteran contends that an effective date prior to July 1, 2008, is warranted for inclusion of J.P.D. as her dependent spouse, essentially arguing that there was only two weeks between her divorce and remarriage, and that since she was receiving additional compensation for a dependent spouse at the time she married J.P.D. that it should not matter who the spouse is or that she had a new spouse. 

After reviewing the record, the Board concludes, however, that an effective date earlier than July 1, 2008, for inclusion of the Veteran's spouse, J.P.D., as a dependent, is not warranted in this case.  In that regard, the Board notes that although the Veteran had been advised in several letters from the RO, dated prior to 2005, that she must notify VA if there were any changes in her dependents, and maintains she did notify the VA hospital in Oklahoma City of her divorce and remarriage, the fact remains that there is no indication in the record of any such notification from the Veteran.  Rather, the record shows that the first notice of her marriage to J.P.D. was in June 2008, in response to a request from the RO, and that in that same month she also filed a VA Form 21- 686(c), in which she reported the divorce in November 2005 and her marriage to J.P.D. in December 2005.  Thus, the requisite notice was not provided until two and a half years after her marriage to J.P.D.  In that regard, the Board notes that the VA Form 21-686(c) was required to verify dependent status after the Veteran became eligible for dependent benefits.  

And although the Veteran maintains she submitted the required information to a clerk at the Oklahoma City VA Hospital, there is no record in the claims folder - or in the VA medical records for the Veteran - of any such notice from her.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274   (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran has submitted no evidence, other than her own statements and testimony, which rebuts this presumption of regularity.  

The Board notes that if the Veteran wants VA compensation for having a dependent there are certain rules that apply for her to obtain this compensation.  Adding a dependent to an award of VA benefits is essentially a request for increased compensation, and an increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As the Veteran failed to inform VA she had divorced and remarried within one year of her marriage, legally, the effective date of the addition of her current spouse, J.P.D., to her award of VA benefits must be the date the claim (or in this case the date the revised Declaration of Status of Dependents) was received by the RO.  The fact that the Veteran would have been entitled to additional benefits if had she informed the RO earlier is irrelevant to the issue of the appropriate effective date.  The Veteran had a duty to let VA know if she wanted VA compensation for the new dependant, and the record shows that the information necessary to establish entitlement to payments for J.P.D., as a dependent, was not received until June 2008.  Accordingly, an effective date earlier than July 1, 2008, for the inclusion of J.P.D. as a dependent of the Veteran is not in order. 

With regard to the overpayment, the Veteran essentially contends that the overpayment in this case (which apparently has since been recouped by VA through withholding from her running compensation award) was not validly created.  She claims that she was entitled to additional compensation for her dependent spouse (J.P.D.) effective from December 2005 (date of her remarriage to J.P.D.), rather than from June 2008 (date that she actually notified VA of that marriage).  The Veteran argues that she should only be responsible for the debt she incurred for the two or so weeks when she in fact did not have a dependent, i.e., from November 2005 to December 2005, essentially arguing that the fact that her spouse was not the same spouse as the one the VA thought was a moot point. 

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) ; 38 C.F.R. § 3.501(d)(2).  The effective date of payment of benefits for a dependent spouse is the date of marriage, if the claim is received within one year, otherwise, the date notice is received of the dependent's existence.  See 38 U.S.C.A. § 5110(f) ; 38 C.F.R. § 3.401(b) . 

Effective from November 8, 1997, the Veteran received compensation benefits related to her combined 30 percent rating for service-connected disabilities.  After receiving a Declaration of Status of Dependents (VA Form 21-686c) in March 1999, in which the Veteran reported she had married S.L.H. in January 1998, the RO, granted additional compensation benefits to the Veteran for her spouse, S.L.H.  The record reflects that in the May 1999 letter, in which the RO granted additional benefits for the Veteran's spouse, she was advised that she must tell the RO immediately if there was any change in the number or status of her dependents. 

The record reflects that the Veteran divorced her spouse, S.L.H. on November [redacted], 2005, and married her spouse, J.P.D., in December 2006.  She did not, however, apprise VA of either the divorce from S.L.H.. or the marriage to J.P.D. until June 2008.  Thus, she continued to receive benefits for his dependent spouse, S.L.H. for approximately 2.5 years while she was not married to him.  Although she remarried only a few weeks later, in December 2005, she did not advise VA of this until four years after the fact.  VA was only made aware of the termination of the Veteran's marriage to S.L.H. and her remarriage to J.P.D. after the Veteran was requested, in May 2008, to verify her continued entitlement to additional benefits for her dependent spouse.  There is no evidence to suggest that prior to June 2008, the Veteran provided any information to VA (to include the Oklahoma VAMC and/or hospital) regarding her divorce in 2005 or her remarriage just weeks later in 2005. 

Because she failed to timely advise VA of her divorce in November 2005, the Board finds that the Veteran was solely at fault in the creation of an overpayment.  We further find that the creation of the overpayment cannot be considered to have resulted from VA error.  The record reflects the Veteran was advised, in several letters from the RO, to immediately report any changes in her dependency status, but there is no record of her having done so prior to June 2008.  The Veteran contended she provided copies of her divorce decree and marriage certificate to a clerk at the Oklahoma City VAMC in December 2005, who reportedly advised her she did not have to do anything else.  However, it is clear that an overpayment commenced when she was divorced and continued to receive additional compensation for that spouse (S.L.H.) because she did not timely advise VA. 

For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  A preponderance of the evidence is therefore against the claim and the benefit sought on appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

An effective date earlier than July 1, 2008 for the inclusion of J.P.D., as the Veteran's spouse, is denied. 

The creation of an overpayment of additional compensation for a dependent, in the amount of $4,499.00, was proper, and the appeal is denied. 


REMAND

The record indicates that, in November 2008, the COWC denied entitlement to waiver of recovery of a debt due to overpayment of compensation to the Veteran due to the change of marital status.  Thereafter, in a letter dated in November 2008, the Veteran expressed disagreement with the RO's denial of waiver of overpayment of VA compensation in the amount of $4,499.00.  However, the January 2009 statement of the case (SOC) only addresses the validity of the debt issue.  

The United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement (NOD) has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this claim is being remanded for issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999). 

Additionally, the Board notes that it appears that the Veteran last completed a financial statement in July 2008.  As her circumstances may have since changed, new financial information would be needed in order to adjudicate the waiver issue if it is perfected on appeal.  On remand the Veteran should be asked to complete a VA Form 20-5655, Financial Status Report, reflecting her current financial situation.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a Financial Status Report (VA Form 20-5655) so that she can have an opportunity to provide current income and expense data, for review by the COWC.

2. Provide the Veteran an SOC which addresses the issue of entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $4,499.00.  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


